Citation Nr: 1040594	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right and left hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from February 1983 to 
November 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2005 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2009, the appellant was scheduled to appear for hearing 
before a member of the Board.  He failed to appear at the hearing 
or give any reason for his failure to appear.  No further action 
is required by VA and the claim will be considered as the request 
for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  A current right foot disability is not shown, to include 
warts, residuals of warts, bone spur, and residuals of bone spur.

2.  A current right and left hand disability is not shown, to 
include warts, residuals warts, fungal infection, and residuals 
of fungal infection.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  A right and left hand disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
October 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for obtaining, 
and the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would assist 
in this matter.

However, notice of the disability rating and effective date 
elements was not provided until November 2008, after the initial 
rating decision.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's timing error is harmless and 
without prejudice to the appellant.  This is because, 
notwithstanding the error, his claim was readjudicated in 
November 2008 and July 2010.  VA issued Supplemental Statements 
of the Case dated the same notifying him of the actions taken and 
evidence obtained or received.  As such, the appellant was 
afforded due process of law.  The appellant has not been deprived 
of information needed to substantiate his claim and the very 
purpose of the VCAA notice has not been frustrated by the timing 
error here.  Also, the Board notes that the appellant has been 
represented throughout his appeal by an accredited veterans 
service organization.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Active duty service 
treatment records and post service National Guard medical records 
have been associated with the claims folder.  VA afforded the 
appellant an opportunity to appear for a hearing.  The appellant 
failed to report for his scheduled hearing without good cause.  
Additionally, VA afforded the appellant an examination.  The 
Board notes that the recent VA examination is adequate as it 
reflects a pertinent medical history, review of the documented 
medical history, clinical findings, and a diagnosis.  The 
adequacy of this examination has not been challenged by either 
the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Factual Background

The appellant seeks compensation for a right foot disability and 
right and left hand disability.

Service treatment records include an enlistment examination dated 
November 1982.  This examination reflects normal feet and upper 
extremities.  At that time, the appellant denied foot trouble.  
In September 1989, the appellant was seen for plantar warts in 
the area of the left foot.  Complaints of warts on left foot 
times one year was noted.  It was also noted at that time that 
the appellant had a lesion in the area of the right hand third 
digit.  Plantar warts were assessed in mid-September 1989.  Later 
that same month, it was noted that the appellant was seen at the 
wart clinic for removal of warts on his fingers and left foot but 
they appear to be returning.  It was also noted that the 
appellant had warts on the right temporal region.  Warts were 
assessed.

Service treatment records dated April 1990 reflect complaints of 
warts on the bottom of the left heel.  Duration of two years was 
noted along with difficulty performing duties pertaining to his 
military occupation.  Possible plantar warts were assessed and 
the appellant was referred for further evaluation.  Three warts 
on bottom of left foot and one on right third finger and right 
hand were noted later in April 1990.  In May 1990, the appellant 
complained of warts on both feet.  Warts on feet for duration of 
one month were noted.  Callus of left heel and right foot was 
also noted.

Service treatment records dated August 1990 reflect complaints of 
pain in the right and left foot.  It was noted that the appellant 
had left foot soreness of arch for two years, and that he would 
use a knife and shave himself.  Right foot about six months, 
treated at work was also noted.  The examiner indicated that the 
appellant complained when walking.

Report of separation dated August 1990 shows plantar warts on 
clinical evaluation of the feet.  The appellant denied foot 
trouble on the history portion of that examination.

Records from the National Guard include an April 1994 examination 
(periodic physical).  At this time, clinical evaluation of the 
feet and upper extremities was normal.  The appellant denied foot 
trouble on the history portion of that examination.  In an 
examination dated August 2001, the appellant complained of fungus 
under his nails and bald spot on his head of three weeks.  
Clinical findings reflect nails dark with whitish discoloration 
in nail beds.  Tinea corporis, bugolow (sic) mycosis and alopecia 
areata were assessed.

In August 2009, a VA examination was conducted.  The examiner 
interviewed the appellant, examined his hands and feet, and 
reviewed the documented medical history.  The diagnoses were as 
follows: (1) Past history of plantar warts and warts of fingers.  
No sign of recurrence or residual; and (2) Past history of 
onychomycosis, right thumb.  No signs of recurrence or residual.  
No fungal infection of the hands or feet on today's examination.  
The examiner commented that there was no functional impairment.

Analysis

Having reviewed the evidence of record, the Board concludes that 
the preponderance of the evidence is against service connection 
for a right foot disability and a right and left hand disability.  
While warts and fungal infection are shown in service and warts 
were found on examination of the feet at separation, these 
conditions or residuals of these conditions were not found on 
recent VA examination in August 2009.  Similarly, although the 
appellant reported recurrent right foot pain as a residual of 
bone spur on his application for VA compensation benefits, 
service treatment records and recent VA examination do not show 
the presence of bone spur or residual disability related thereto.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  Absent evidence 
that the claimed disability currently exists, service connection 
is not warranted.

The Board has considered that the appellant is competent to 
report foot pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, 
in this regard, the Board notes that the appellant has not 
identified or produced any evidence, medical or otherwise, that 
would tend to show current disease or injury to account for his 
complaints of recurrent foot pain.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability due to disease or 
injury, there can be no valid claim.  Brammer, supra. at 225.  
Likewise, the Federal Circuit has noted that in order for a 
veteran to qualify for entitlement to compensation under those 
statutes, the veteran must prove existence of a disability, and 
one that has resulted from a disease or injury that occurred in 
the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356 (2001).  To the extent that the appellant reports that he 
still has warts or fungal infection of the right foot or hands, 
the Board concludes that the observations of the skilled 
professional at the recent VA examination are far more probative 
as to the existence of pathology and disability.  

The Board has specifically considered the appellant's pleadings 
in this case.  He did not appear for a scheduled hearing, thus 
preventing the VA from determining his theory of entitlement.  
(We do note that his failure to report does not constitute 
negative evidence.)  His substantive appeal, VA Form 9, was 
essentially blank.  In essence, he did not assert in a critical 
document that he had continuity, residuals or current disability.  
In regard to the assertions of the representative, there is no 
indication that the representative has personal knowledge of the 
case.  Regardless, to the extent that there is an implied 
pleading that the appellant has residuals, we find that the 
appellant's assertions are less credible and less probative than 
the observations of the skilled neutral medical professional.   

Accordingly, the claims are denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right foot disability is denied.

Service connection for a right and left hand disability is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


